Citation Nr: 0728947	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to the assignment of a higher initial rating for 
bilateral hearing loss, evaluated as noncompensably disabling 
until December 19, 2006, and 10 percent disabling thereafter.    


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACTS

1.  Prior to December 19, 2006, the veteran's bilateral 
hearing loss was productive of no more than Level III hearing 
loss in the right ear and was productive of Level I and Level 
II hearing loss in the left ear. 

2.  Since December 19, 2006, the veteran's bilateral hearing 
loss has been productive of no more than Level IV hearing 
loss in the right ear and Level II hearing loss in the left 
ear.  The RO found that as of that date he demonstrated 
exceptional hearing loss, warranting a compensable rating.


CONCLUSIONS OF LAW

1.  Prior to December 19, 2006, the schedular criteria for an 
initial evaluation in excess of 0 percent for bilateral 
hearing loss prior were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 
4.86 and Diagnostic Code 6100 (2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss since December 19, 2006; 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 and 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in May 2004.  Furthermore, while this 
case was undergoing development, the case of Dingess/Hartman 
was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was notified of this decision on 
several occasions including in a letter issued in April 2007.  
Appellant has other wise been notified of the evidence needed 
to support his claim and the assistance that VA would 
provide.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  
No further development is indicated by the record.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to a compensable evaluation for bilateral hearing 
loss prior to December 2006 and 10 percent thereafter 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran appealed the initial evaluation assigned his 
service-connected disability.  The issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Service connection was granted for bilateral hearing loss, in 
an October 2004 rating action.  A noncompensable evaluation 
was assigned, effective in March 2004.  In March 2007, the RO 
increased the rating to 10 percent disabling, effective 
December 19, 2006.  Even though the RO increased the 
schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

The May 2004 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz as 45, 60, 75, and 85, in the right ear, 
respectively, and 20, 30, 45, and 50, respectively, in the 
left ear.  The average puretone threshold for the right ear 
was 66 decibels and 36 decibels for the left ear.  The 
controlled speech discrimination test was 90 percent in the 
right ear and 100 percent in the left ear.  

The veteran submitted a private October 2004 audiology 
report.  An audiogram accompanied the report; however, the 
examiner did not provide an interpretation of the results.  
It was reported that the veteran had bilateral sloping, high 
frequency sensory renewal hearing loss that was slightly 
worse in the right ear.  The speech discrimination scores 
were 68 percent in the right ear and 72 percent in the left 
ear.  The examiner characterized the levels of hearing loss 
as moderate to severe in the left ear and moderate to 
profound in the right ear.

A May 2005 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz as 50, 70, 65, and 65, in the right ear, 
respectively, and 25, 35, 40, and 40, respectively, in the 
left ear.  The average puretone threshold for the right ear 
was 63 decibels and 35 decibels for the left ear.  The 
controlled speech discrimination test was 84 percent in the 
right ear and 86 percent in the left ear.  

The May 2004 VA test results would yield numeric designation, 
which equate to Level III hearing loss in the right ear and 
Level I hearing loss in the left ear, using Table VI.  This 
results in a noncompensable rating.  The May 2005 VA test 
results would yield numeric designation, which equate to 
Level III hearing loss in the right ear and Level II hearing 
loss in the left ear.  This also results in a noncompensable 
rating.  Therefore a higher rating is not warranted for 
bilateral hearing loss prior to December 2006.  

A December 2006 VA audiological evaluation report shows that 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz as 50, 70, 70, and 80, in the right ear, 
respectively, and 35, 40, 50, and 55, respectively, in the 
left ear.  The average puretone threshold for the right ear 
was 68 decibels and 45 decibels for the left ear.  The 
controlled speech discrimination test was 78 percent in the 
right ear and 86 percent in the left ear.  

The December 2006 VA test results equate to Level IV and 
Level II hearing loss in the right and left ear, respectively 
using Table VI.  While this would yield a noncompensable 
evaluation the RO determined that the veteran exhibited an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86, and assigned a 10 percent evaluation.  The Board does 
not find that a rating higher than 10 percent is warranted 
for bilateral hearing loss subsequent to December 2006.  The 
compensable rating would account for some potential 
employment interference.  As noted, pertinent criteria do not 
provide a basis for a higher rating.

As noted the "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, at 349.  
Consequently, the audiometry findings do not support the 
assignment of higher disability evaluations under 38 C.F.R. 
Part 4, including §§ 4.85, 4.86, 4.87 and Diagnostic Code 
6100.  Therefore, the Board concludes that the preponderance 
of the evidence is against the veteran's claim. 




	(CONTINUED ON NEXT PAGE)






ORDER

An initial evaluation in excess of 0 percent for bilateral 
hearing loss prior to December 19, 2006, is denied.

An evaluation in excess of 10 percent on or after December 
19, 2006, for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


